Citation Nr: 0941310	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
traumatic severance of the right wrist flexor and median and 
ulnar nerves with carpal tunnel syndrome.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist, to include as secondary to a 
service-connected right wrist disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to December 
1974.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing before the Board in 
May 2008, but failed to appear.  Accordingly, the Board will 
adjudicate the claim as if his request for a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002). The duty to 
assist includes the responsibility to obtain any relevant 
records from the Social Security Administration (SSA).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA has duty 
to obtain SSA records when it has actual notice that the 
Veteran was receiving SSA benefits.

Here, after the RO submitted requests for SSA records in June 
2005 and May 2007, the SSA responded in May 2007 that the 
Veteran, as of that time, was not entitled to Social Security 
Disability Income (SSDI) and that there was no medical 
evidence on file.  The RO subsequently determined in February 
2008 that, based on these correspondences, the Veteran's SSA 
records were unavailable for review.  

However, at the Veteran's VA examination in November 2007, 
the examiner noted that the Veteran had been receiving SSDI 
since it was approved in September 2007.  Therefore, while 
the SSA's response in May 2007 was accurate in that the 
Veteran had not been receiving SSDI at that time, it appears 
that he was granted such benefits shortly thereafter.  

Additionally, the RO's February 2008 determination that SSA 
records were unavailable is based solely on the 
correspondences from and prior to May 2007.  The VA 
examiner's indication that the Veteran has been receiving 
SSDI since September 2007 was apparently not considered by 
the RO.  Therefore, as it is reasonably likely that the SSA 
has gained possession of medical evidence since the May 2007 
letter to the RO, VA is obligated to attempt to acquire these 
records.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain SSA records, 
including the medical evidence used to 
determine disability eligibility.  
Particular attention should be given to 
any SSA records and determinations since 
May 2007.  If no SSA records are 
available, it should be so noted in the 
claims file.  

2. Next, the RO should obtain VA 
outpatient treatment records from the VA 
Medical Center (VAMC) in Gainesville, 
Florida, since May 2007, as well as 
treatment records from any other VAMC that 
have not been associated with the claims 
file.  If additional records are 
unavailable, it should be so stated in the 
claims file.

Moreover, after obtaining the appropriate 
authorizations from the Veteran, the RO 
should attempt to acquire any private 
treatment records relevant to the claims 
on appeal that have not been associated 
with the claims file.  

3. Thereafter, the RO should readjudicate 
the claims on appeal.  If the claims 
remain denied, provide the Veteran with a 
supplemental statement of the case 
(covering all evidence received since 
issuance of the May 2008 supplemental 
statement of the case), and he should be 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


